                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 )
                                                   )    NO. 3:19-cv-00752
 v.                                                )
                                                   )    JUDGE CAMPBELL
 BASIC RESET and BIOGENYX, sole                    )    MAGISTRATE JUDGE HOLMES
 proprietorship, and FRED R.                       )
 KAUFMAN III, and KIMBERLY                         )
 KAUFMAN, individuals,                             )
                                                   )
        Defendants.                                )


                                             ORDER

       It appears to the Court that all claims in this matter have been resolved by the Consent

Decree of Permanent Injunction entered on September 3, 2019 (Doc. No. 6). The Order for

Permanent Injunction, (Doc. No. 6), shall constitute the final judgment in this case for purposes of

Fed. R. Civ. P. 58. This Court shall retain jurisdiction of this action for purposes of enforcing the

Permanent Injunction.

       It is so ORDERED.


                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00752 Document 7 Filed 09/09/19 Page 1 of 1 PageID #: 75
